DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22, 27, 31-32, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz et al (US PG. Pub. 2019/0152376).  Relative to claims 21-22, 26, and 31-32, Schwartz discloses:
(claim 21) a computer-implemented system (200)(Fig. 1A) for optimizing sorting and loading of packages, the system (Fig. 1A)(Para. 0055) comprising: 
a non-transitory computer-readable medium configured to store instructions (Para. 0056; 0122); and at least one processor (“processors”) configured to execute the instructions to perform operations (Para. 0056) comprising: 
receiving configuration parameters of a delivery vehicle (100)(Fig. 1A)(Para. 0062), the configuration parameters comprising one or more available positions (shelves, 120a-d; floor storage space, 110, 112a-b)(Fig. 1A)(Para. 0062); 
receiving a plurality of package identifiers (see “label” which includes item identifier) associated with a plurality of packages (“packages”) and delivery route information (“delivery routes”) comprising a delivery sequence (see “item delivery point”) for delivering the plurality of packages (Para. 0060; 0069; 0070; 0072); 
determining a loading order in which to load the plurality of packages (“packages”) into the available positions based on the configuration parameters and the delivery route information (Para. 0077, see “order of loading”); 
generating instructions (instructions to display are inherently included) for a device to display (see display on “mobile computing device”, LCD, and LED’s on vehicle) a visual representation of the determined loading order (Para. 0084-0085); and
(claim 22) the configuration parameters further include a position of one or more access points of the delivery vehicle (100)(Para. 0075, system considers the position of the door, 104); and
(claims 27) determining the loading order comprises dividing the one or more available positions (120a-d, 112a,b)(Fig. 1A) to obtain two or more sub-positions (see portions of shelves can be assigned to accommodate packages and the allocated shelf portions are indicated by the LED as determined by the system; Para. 0083).

Relative to claims 31-32, and 37 the disclosure of Schwartz includes: 
(claim 31) a computer-implemented method for optimizing sorting and loading of packages (Para. 0068), the method comprising: receiving configuration parameters of a delivery vehicle (100)(Para. 0062), the configuration parameters comprising one or more available positions (Para. 0062; 120a-d, 112a-b);
receiving a plurality of package identifiers (included in label) associated with a plurality of packages (Para. 0069), and delivery route information comprising a delivery sequence for delivering the plurality of packages (Para. 0060; 0070);
determining a loading order in which to load the plurality of packages into the available positions (120a-d, 112a-b) based on the configuration parameters and the delivery route information (Para. 0077); and
generating instructions for a device (“mobile computing device”) to display a visual representation of the determined loading order (Para. 0084, device may display shelf locations); 
(claim 32) the configuration parameters further include a position of one or more access points (door) of the delivery vehicle (100)(Para. 0075, system considers the position of the door of the vehicle); and
(claims 37) determining the loading order comprises dividing the one or more available positions (120a-d, 112a,b)(Fig. 1A) to obtain two or more sub-positions (see portions of shelves can be assigned to accommodate packages, the allocated shelf portions are indicated by the illuminates LED’s as determined by the system, and portions of shelves can be pre-segmented into sizes corresponding to boxes; Para. 0083; 0079).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-24, 26, 29-30, 33-34, 36, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz. Relative to claims 23-24, 26, 29-30, 33-34, and 36, Schwartz discloses all claim limitations mentioned above including:
(claims 23, 33) determining the loading order comprises prioritizing one or more available positions that is further from the one or more access points (door, 104) of the delivery vehicle (100) over the one or more available positions (120a-d, 112a-b) that is closer to the one or more access points (104) of the delivery vehicle (100)(Para. 0075; 0077; system instructs certain packages to be placed further from door); 
(claims 24, 34) determining the loading order comprises assigning a plurality of packages earlier in the delivery sequence to be loaded to one or more available positions closer to the one or more access points (104)(Para. 0075; 0077; packages to be dropped earlier in the sequence are placed closer to the door, 104);
(claim 26, 36) determining the loading order comprises assigning packages earlier in the delivery sequence to be loaded closer to the back near the door (Para. 0077);
(claims 29, 39) the visual representation of the determined loading order comprises a diagram of the delivery vehicle (100) and the plurality of packages associated with the one or more available positions (Para. 0084); and
(claim 30) the visual representation of the determined loading order comprises a textual printout (included on display of mobile computing device) of the determined loading order including the plurality of packages associated with the one or more available positions (Para. 0084); 
Schwartz does not expressly disclose: 
(claim 23, 33) the one or more available positions further from an access point is a first subset of the one or more available positions; the one or more available positions closer to the one or more access points is a second subset of available positions; 
(claim 26, 36) the plurality of packages to be delivered earlier in the delivery sequence are a first set of packages, and the plurality of packages to be delivered later in the delivery sequence are a second set of packages; and assigning packages earlier in the delivery sequence to be loaded after a second set of plurality of packages later in the delivery sequence.
Schwartz teaches: the one or more available positions further from an access point is a first subset of the available positions, and the one or more available positions closer to the one or more access points is a second subset of available positions as an obvious matter of design choice.  The vehicle storage positions (120a-d, 112a, b)(Fig. 1A) include more than one position in the vehicle (100), and multiple positions (see shelf and floor positions, 120a-d, 112a, b) can be grouped together based on their location inside the vehicle (100) and proximity to each other, based on the needs of the system to improve loading efficiency.  For instance, positions on shelves 120a and 120c, closer to the front of the vehicle may include a subset of positions further from an access point (door, 104) when determining a loading order, and positions on floor (112a, 112b) closer to the door can be a second subset of positions.  See MPEP §2144.04
Schwartz also teaches the plurality of packages to be delivered earlier in the delivery sequence is a first set of the plurality of packages, and the plurality of packages to be delivered later in the delivery sequence are a second set of packages as a matter of design choice based on the user’s preference and the needs of the system.  The system contemplates delivering multiple packages, and any group of packages delivered earlier in the sequence can be considered a “set” of packages, and any group of packages delivered to a location later in the delivery sequence can be a second “set” of packages.  If the system determines 2 packages are delivered earlier in the delivery sequence, those 2 packages can be a first set of packages as an obvious matter of design choice (Para. 0077) since the system contemplates delivering multiple packages along a route.  See MPEP §2144.04
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Schwartz with the first subset of positions further from an access point, the positions include a second subset of available positions closer to the access point, the packages include a first set of packages to be delivered earlier, and a second set of packages to be delivered later in the delivery sequence, as an obvious matter of design choice based on the needs of the system, since the system contemplates multiple storage positions that can be grouped together, and multiple packages to be delivered.

Relative to claims 26 and 36, Schwartz teaches assigning packages earlier in the delivery sequence to be loaded after a second set of plurality of packages later in the delivery sequence, since packages to be delivered earlier in the delivery sequence are to be placed closer to the door (104), and packages to be delivered later are to be placed near the front of the cargo portion (Para. 0075).  It is obvious to one of ordinary skill in the art to load packages to be delivered later in the sequence before packages to be delivered earlier in the sequence, since those packages are placed in the front of the cargo, and must be loaded first if they are to be able to reach the front of the cargo.  Packages to be delivered earlier in the sequence (first to drop off) would be in the way if they were loaded into the vehicle near the door before other packages were loaded.  See MPEP §2144.05
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Schwartz to load packages to be delivered earlier in the sequence after loading packages to be delivered later in the sequence to ensure that packages to be delivered earlier are not in the way of other packages to be loaded.

Relative to claim 40, Schwartz discloses all claim limitations mentioned above including: a computer-implemented system for optimizing sorting and loading of packages, the system comprising:
a non-transitory computer-readable medium configured to store instructions (Para. 0056); and at least one processor configured to execute the instructions to perform operations (Para. 0056) comprising: 
receiving configuration parameters of a delivery vehicle (100)(Para. 0062), the configuration parameters comprising one or more available positions (120a-d, 112a, b)(Fig. 1A)(Para. 0062); 
receiving a plurality of package identifiers associated with a plurality of packages (Para. 0069) and delivery route information comprising a delivery sequence for delivering the plurality of packages (Para. 0060; 0070); 
determining a loading order in which to load the plurality of packages into the available positions based on the configuration parameters and the delivery route (see “delivery route”) information (Para. 0060; 0070; 0077); 
determining a remaining capacity of the delivery vehicle (100)(system determines which locations (120a-d, 112a, b) are occupied or available for storing packages; Para. 0078);
generating instructions for a device (“mobile computing device”) to display a visual representation of the determined loading order (Para. 0084); and 
Schwartz does not expressly disclose: determining a remaining capacity of the delivery vehicle (100) based on the loading order; or allowing the delivery vehicle to leave for delivery in response to a determination that the remaining capacity is equal to or less than a predetermined threshold. 
Schwartz teaches: determining a remaining capacity of the delivery vehicle based on the loading order as an obvious matter of design choice since the system is capable of determining which storage locations are occupied or available based on their reservation status (Para. 0078).  The system can further determine the remaining capacity based on the loading order as determined by needs of the system, to reduce manual labor in determining remaining capacity and to ensure optimal loading efficiency.  See MPEP §2144.04
Schwartz also teaches allowing the delivery vehicle (100) to leave for delivery in response to a determination that the remaining capacity is equal to or less than a predetermined threshold to ensure safety to the drivers and to eliminate risks of damage to packages (Para. 0094). See MPEP §2144.05
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Schwartz to determining a remaining capacity of the delivery vehicle based on the loading order, and allowing the delivery vehicle (100) to leave for delivery in response to a determination that the remaining capacity is equal to or less than a predetermined threshold, as an obvious matter of design choice based on the needs of the system, to reduce manual labor, ensure optimal loading efficiency, ensure safety to the drivers, and to eliminate risks of damage to packages.

	
Allowable Subject Matter
Claims 25, 28, 35, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claims 25, 28, 35, and 38, the prior art does not expressly disclose:
the configuration parameters further comprise a door opening sequence in which one or more doors of the delivery vehicle are opened, and wherein determining the loading order comprises prioritizing a first subset of the one or more available positions that are closer to the later opening doors over a second subset of the one or more available positions that are closer to the earlier opening doors; or
determining the loading order comprises determining a sub-loading order in which to load the plurality of packages into the two or more sub-positions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655